DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement filed October 18, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Patent Document No. 27 (JP 6573739 B1) was not provided to the Office. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
All other references are considered.



Specification
The disclosure is objected to because of the following informalities:
In paragraph 0010, “leadscrew” should be ---drivescrew--- 
Applicant is requested to be consistent.
In paragraph 0013, “carrier” should be ---carriage---
In paragraph 0031, “pedal control assembly” should be ---pedal arm
assembly---
In paragraph 0055, “slide plate” should be ---slide pad--- 
Applicant is requested to be consistent.
In paragraph 0056, reference character “104” is used to designate the pedal arm assembly and left radially-adjustable coupling assembly.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: On lines 6-7, “the rotational axis” should be ---a rotational axis---
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 16/813,224. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/813,224 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “a coupling assembly” in claim 1.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “coupling assembly” in claim 1 is interpreted to correspond to the following structures in the specification:
A carriage (paragraph 0008 line 1, “the coupling assembly includes a carriage”) 
A rail (paragraph 0012 line 1, “the coupling assembly includes a rail”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15, the limitation “pedal arm assembly only mounted to the spindle” on line 5 contains new matter, and is not described in the specification. In Figure 1, the pedal arm assembly 104 is mounted not only to the spindle 103, but also to axle 105. Additionally, in paragraph 0046 lines 9-10, it is stated that “the pedal arm assembly 104 is connected to the axle 105 of the base 110, which supports and, at times, drives the axle 105.” In the interpretation of prior art to claims 1 and 15, the pedal arm assembly will be best understood, as much as applicant has shown, as being mounted to a spindle and an axle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedell et al. (US Patent 8079937 B2, hereinafter Bedell).
Regarding claim 1, see Bedell annotated Figures 1 and 4, Bedell discloses a pedal assembly for equipment for electromechanical exercise or rehabilitation of a user, comprising: a pedal (linkage assembly 22, 23) configured to be engaged by the user (“Left and right linkage assemblies 22 and 23 for a linkage for coupling the left and right footpads 50 and 51 to frame 14 and for guiding the footpads in closed paths when the user's feet apply forces to the footpads.” See column 3 lines 49-52); a spindle (crank rod 64) mounted to the pedal and having a spindle axis ( “Crank rod 64 is coupled through bearings to footpad lower member 20”, see column 4 lines 62-63 and note below); and a pedal arm assembly (crank assembly 26) mounted to the spindle (64) for supporting the spindle (64), the pedal arm assembly (26) is configured to be coupled to a rotational axle  of the equipment, the rotational axis (66) is radially offset from the spindle axis (see annotated Figure 4) to define a range of “FIG. 4 depicts an example implementation of left side adjustable crank assembly 26 as including a linear actuator 62 attached to crank member 12 for adjustably controlling a distance between a crank rod 64 and the crank member's rotational axis 66.” See column 4 lines 58-62), the pedal arm assembly (26) comprising a coupling assembly (linear actuator 62) that is electrically actuated to selectively adjust a radial position (annotated Figures 6a-d and note below) of the pedal (22, 23) relative to the rotational axle (note below) in response to a control signal (“Linear actuator 62 includes a stepper motor controlled by signals from control panel 24 that are delivered to the stepper motor through wires coupling control panel 24 to brush contacts (not shown) on crank member 12.” See column 4 lines 58-67).
Note: A spindle is an axle, and accordingly, has an axis. The spindle is radially offset from the rotational axle, and is considered to be rotating along a radial path relative to the rotational axle. Incidentally, the pedal is attached to the spindle, and accordingly, the pedal follows the radial path of the spindle.
The coupling assembly, shown in annotated Figure 4, linearly adjusts the radial position of the spindle relative to the rotational axle. Incidentally, the pedal is attached to the spindle, and accordingly, the radial position of the pedal adjusts along with the spindle.

    PNG
    media_image1.png
    728
    914
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    612
    715
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    850
    844
    media_image3.png
    Greyscale

Regarding claim 2, see Bedell annotated Figures 1 and 4 above, Bedell discloses the pedal assembly (26), wherein the pedal arm assembly (26) comprises a housing  with an elongate aperture  through which the spindle (64) extends; wherein the coupling assembly (62) comprises a carriage mounted in the housing (see note below) to support the spindle (64), and an electric motor (see column 4 lines 58-67) coupled to the 
	Note: The carriage is mounted within the housing similarly to applicant’s carriage shown in the disclosure. The carriage linearly moves along the rail, as shown in annotated Figures 6a-d above, which results in the spindle linearly moving relative to the housing.
	Regarding claim 3, see Bedell annotated Figure 1, wherein the elongate aperture is orthogonal to the spindle axis (see note below).
	Note: Planes that intersect at 90 degrees are considered to be orthogonal. The plane of the spindle axis and the plane for which the elongate aperture resides, are considered to be orthogonal.
	Regarding claim 10, see Bedell annotated Figure 1 above and Figures 2a-b below, wherein the pedal (22, 23) comprises a pressure sensor (considered as the strain gauges 58, 60, “The magnitude of the output signal of strain gauge 58 is a measure of the horizontal force a user applies to footpad 50. Footpad 50 flexes as the user applies a downward force on the footpad, and another strain gauge 60, attached to the underside of footpad 50, provides control panel 24 with an output signal of magnitude that varies with the amount by which footpad 50 flexes. Thus the output signal of strain gauge 60 is a measure of the magnitude of the downward-directed vertical force a user applies to footpad 60. Flexible conductors (not shown) convey the output signals of strain gauges 58 and 60 to control panel 24. Right footpad 51 is similar to left footpad 50 and includes similar strain gauges.” See column 4 lines 46-) to sense a force applied to the pedal (22, 23), and transmit the sensed force to a distal receiver (control panel 24, see column 4 lines 58-67).

    PNG
    media_image4.png
    394
    702
    media_image4.png
    Greyscale


	Regarding claim 11, see Bedell annotated Figures 1 and 2a-b above, wherein the pedal (22, 23) comprises a pedal bottom (lower channel member 20, “Left linkage assembly 22 further includes an adjustable length crank assembly 26 pivotally coupling lower channel member 20 to crank member 12”, see column 4 lines 10-12) to receive and pivot about the spindle (64), the pressure sensor (58, 60) comprises a plurality of pressure sensors (considered to be strain gauges 58, 60), a base plate (see note below) on the pedal bottom (20) to support the plurality of pressure sensors (58, 60), and a pedal top (see note below) positioned above the base plate and operatively engaged with the plurality of pressure sensors (58, 60, see note below) to transmit force from the user of the pedal (22, 23) to the plurality of pressure sensors (58, 60, see column 4 lines 46-57).
	Note: Under broadest reasonable interpretation (BRI), the pedal top is interpreted to be the topside of footpad 50 and hook 54 while the base plate is interpreted to be the underside of footpad 50 and hook 54. According to this interpretation, the base plate 
	Regarding claim 12, see Bedell annotated Figures 1 and 2a above, wherein the plurality of pressure sensors (58, 60) comprises a toe sensor (considered to be strain gauge 58) to sense a first pressure (see column 4 lines 46-57) and a heel sensor (considered to be strain gauge 60) to sense a second pressure (see column 4 lines 46-57), and the first pressure and the second pressure are used by the control system (computer 110 and interface circuit 118) to determine a net force (“The ‘net vertical force’ FV is defined as the difference between the vertical forces FVR [vertical force on right footpad 51] and FVL [vertical force on left footpad 50]”, see column 4 lines 4-5) on the pedal (22, 23).
	Regarding claim 13, see Bedell annotated Figure 7, wherein the transmitted sensed force signal (“In the automatic stride height adjustment mode, computer [110] adjusts left and right stride height [of the footpads] in response to a combination of information contained in the V_FORCE_R and V_FORCE_L output signals of the right and left horizontal strain gauges 100 and 101 [corresponds to strain gauge 58 of Figures 2a-b] and the POSITION output signal of angular position sensor 126 of FIG. 7.” See column 10 lines 42-47) is used by a controller (computer 110, “Under control of computer 110, I/O interface circuit 118 transmits control pulses to actuators 34, 35, 62 and 63 via the following control signals. Each control signal pulse tells the receiving actuator to increment or decrement its length by a unit amount,” See column 7 lines 1-5) to adjust at least one of rotation of the pedals (22, 23) or the radial position of the pedals (22, 23).
	Note: Stride height adjustments are accomplished by linearly adjusting the spindle location along the rail of the coupling assembly. Incidentally, the change in spindle location adjusts the rotation of the pedals and radial position of the pedals. See note of claim 1 above.

    PNG
    media_image5.png
    841
    747
    media_image5.png
    Greyscale

	
Regarding claim 14, see Bedell annotated Figures 4 and 6a-d above, wherein the coupling assembly is configured to translate rotational motion of the electric motor (see column 4 lines 58-67) into radial motion of the pedals (22, 23).
Regarding claim 15, see Bedell annotated Figures 4 and 6a-d above, Bedell discloses a method for electromechanical exercise or rehabilitation, comprising: 
electrically adjusting a radial position of a pedal (22, 23) connected to a spindle (64) relative to a rotational axle in response to a control signal (see column 7 lines 1-5 and annotated Figure 7 above); 
regulating rotational motion (see column 5 lines 38-39) of an appendage of a user engaged with the pedal (22, 23, see column 3 lines 49-52) coupled to a pedal arm assembly (26) via the spindle (64) such that the pedal arm assembly (26) is mounted to the spindle (64) for supporting the spindle (64); 
sensing a rotational position (“In the automatic stride length adjustment mode, computer [110] adjusts left and right stride length in response to a combination of information contained in the H_FORCE_R and H_FORCE_L output signals of the right and left horizontal strain gauges 58-61 and the POSITION output signal of angular position sensor 126 of FIG. 7 indicating the angular position of crank rod 64 of FIG. 1… In the automatic stride length adjustment mode, computer 110 automatically increases or decreases stride length by increasing or decreasing the lengths of actuators 34, 35, 62 and 63 in response to the H_FORCE_L and H_FORCE_R signals produced by horizontal strain gauges 58 and 59 and the POSITION signal produced by position sensor 126.” See column 7 line 60 – column 8 line 38) of the pedal (22, 23) for use in further electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23); 
and further electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) in response to another control signal (see column 7 lines 1-5, annotated Figure 7, and note below).
Note: The control signals, shown in annotated Figure 7, comprise of multiple signals that control the spindle and pedal position along the coupling assembly.
Regarding claim 16, see Bedell annotated Figures 4 and 6a-d above, wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) comprises controlling an electric motor (see column 4 lines 58-67) coupled to a carriage to linearly move a spindle (64) in a housing.
Regarding claim 17, see Bedell annotated Figures 4 and 6a-d above, wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) comprises mechanically supporting the carriage on a rail  of the housing  for linear travel  of the carriage  over a range of radial travel  of the pedal (22, 23).
Regarding claim 19, see Bedell annotated Figures 4 and 6a-d above, wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) comprises, during a revolution (“Note that computer 110 increments or decrements right or left stride length at most only once during each rotational cycle.” See column 9 lines 32-34) of the pedal (22, 23), adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) to produce an elliptical pedal path (72a-d) relative to the rotational axle.
Regarding claim 20, see Bedell annotated Figures 1 and 4 above, wherein electrically adjusting the radial position (see column 7 line 60 – column 8 line 38) of the pedal (22, 23) occurs while the pedal (22, 23) is rotating about the rotational axle, and regulating rotational motion (see column 7 line 60 – column 8 line 38) comprises sensing a force applied to the pedal (22, 23) and transmitting the sensed force to a remote receiver (control panel 24, see column 4 lines 58-67).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badarneh et al. (International Publication WO 2006004430 A2, hereinafter Badarneh).
Regarding claim 1, see Badarneh annotated Figures 19a and 29-31a below, Badarneh discloses a pedal assembly for equipment for electromechanical exercise or rehabilitation of a user, comprising: a pedal (foot support 260, hereinafter 403, see Brief Description of the Drawings page 9) configured to be engaged by the user; a spindle (bolt 280, “The platform [260] is fixed to the crank arm by means of a bolt 280”, see page 19 paragraph 5) mounted to the pedal (403) and having a spindle axis; and a pedal arm assembly (crank arm 304, hereinafter 402) mounted to the spindle (280, see page 19 paragraph 5) for supporting the spindle (280), the pedal arm assembly (304) is configured to be coupled to a rotational axle (306, “Crank arms 304 and 304' are fixed to gears 305 and 305' on axles 306, 306'”, see page 20 paragraph 2) of the equipment, the rotational axis is radially offset from the spindle axis to define a range of radial travel of the pedal (403) relative to the rotational axle (306, “As shown in fig. 8, whether an elliptic 171 path, circular path 172 or linear path 173 is described by the feet supports when in motion will be the result of choice of the radius WR of the wheel between a) its centre of rotation 158 and b) its point of rotation with crank arm 162 [corresponding to pedal arm assembly 402], and the length AL of the crank arm 162 between c) the point of rotation 165 [corresponding to rotational axle 306] with the wheel 166 and d) the point of rotation with the foot supports 159 [corresponding to pedal 403]”, see page 13 paragraph 1), the pedal arm assembly (304) comprising a coupling assembly (see note below, “The crank arms 304, 304' has means for adjusting the feet supports connection point along the length of the crank arms to achieve a variation of cardanic motions as shown and described above relative to figs. 8-9. Each crank arm 304, 304' has two motors 326, 326' and 326", 326'" which has threaded bolts 327- 327'"”, see page 
Note: As the pedal arm assembly, shown in annotated Figure 29, rotates relative to the rotational axle, the carriage linearly adjusts the spindle position along the coupling assembly, comprising a carriage and rail. Incidentally, the change in the spindle position results in the change of the radial position of the spindle relative to the rotational axle.


    PNG
    media_image6.png
    375
    649
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    467
    756
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    661
    880
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    821
    620
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh et al. (International Publication WO 2006004430 A2, hereinafter Badarneh) in view of Bedell et al. (US Patent 8079937 B2, hereinafter Bedell).
Badarneh discloses the invention as substantially claimed. See above.
Regarding claims 2-3, Badarneh discloses the coupling assembly (see Badarneh annotated Figure 29 above) comprises a carriage (sliding members 330, 330’) to support the spindle (280, see page 19 paragraph 5), and an electric motor (motors 326, 326’, “Running the motors 326-326'" guides the [sliding] members 330, 330' along the crank arms, as indicated by arrow 328 in fig. 29, to wanted position according to motion desired.” See page 21) coupled to the carriage (330, 330’) to linearly move the spindle (280, see page 21).
a housing with an elongate aperture through which the spindle extends; wherein the coupling assembly comprises a carriage mounted in the housing to support the spindle, and an electric motor coupled to the carriage to linearly move the spindle relative to the housing, wherein the elongate aperture is orthogonal to the spindle axis.
Bedell teaches a similar apparatus, in the same field of endeavor with regards to electromechanical exercise equipment, comprising wherein the pedal arm assembly (26) comprises a housing (see Bedell annotated Figure 1 above) with an elongate aperture through which the spindle (64) extends; wherein the elongate aperture is orthogonal (see note below) to the spindle axis (see Bedell annotated Figure 4 above). 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Badarneh to include a housing with an elongate aperture, for the spindle to extend therethrough and move relative to the housing that is orthogonal to the spindle axis, and wherein the carriage is mounted within the housing as taught by Bedell in order to provide protection to the pedal arm assembly and the user.
Note: When Badarneh is modified by Bedell, the carriage is mounted within the housing similarly to the extent of how applicant mounts a carriage in a housing of the instant application.
Planes that intersect at 90 degrees are considered to be orthogonal. The plane of the spindle axis and the plane for which the elongate aperture resides, are considered 
	Regarding claim 4, Badarneh further discloses wherein the coupling assembly (see annotated Figure 29) comprises a leadscrew (threaded bolts 327, 327’, see page 21) configured to be rotated by the electric motor (326, 326’) and threadingly coupled to the carriage (330, 330’).
	It is best understood by an ordinary artisan in the art that the leadscrew is threadingly coupled to the carriage in order to move the carriage along the leadscrew.
Regarding claim 7, Badarneh further discloses wherein the coupling assembly (see Badarneh annotated Figure 29 above) comprises a slide pad  between the carriage (330) and an interior wall of the housing (see annotated Figure 31a above and note below), and the slide pad  is adjacent to the leadscrew (327, 327’).
Note: Under BRI, the housing plate (shown in annotated Figure 31a) between the rotational axle and pedal arm assembly is considered to be an interior wall of the housing taught by Bedell to protect the pedal arm assembly. Incidentally, the slide pad is located between the carriage and the interior wall of the housing.
Regarding claim 8, Badarneh further discloses wherein, during operation, the coupling assembly (see Badarneh annotated Figure 29 above) is configured to adjust the radial position (see claim 1 note) of the pedal (403) in response to the control signal (see page 25 paragraph 4).
Regarding claim 9, Badarneh further discloses wherein the coupling assembly (see Badarneh annotated Figure 29 above) is configured to adjust the radial position (see claim 1 note) of the pedal (403) to produce an elliptical pedal path (“Fig. 55 shows schematically how the [man machine interface] MMI system would work. The screen on the training .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Badarneh et al. (International Publication WO 2006004430 A2, hereinafter Badarneh) in view of Bedell et al. (US Patent 8079937 B2, hereinafter Bedell), and further in view of Nelson et al. (International Publication WO 2016154318 A1, hereinafter Nelson).
Badarneh in view of Bedell discloses the invention as substantially claimed. See above. 
Regarding claim 5, Badarneh further discloses wherein the carriage (330, 330’) comprises a throughbore (see Badarneh annotated Figure 29) that receives the leadscrew (327, 327’).It is best understood by an ordinary artisan in the art that the carriage receives the leadscrew through a throughbore.
	However, Badarneh as modified by Bedell is silent to a threaded nut mounted adjacent to the throughbore, such that the threaded nut threadingly engages the leadscrew.



    PNG
    media_image10.png
    472
    556
    media_image10.png
    Greyscale

It would have It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carriage as disclosed by Badarneh to include a threaded nut mounted adjacent to the throughbore as taught by Nelson to secure the leadscrew in place.

Regarding claim 6, Badarneh further discloses, see Badarneh annotated Figure 29 above, wherein the coupling assembly comprises a rail adjacent and parallel to the leadscrew (327, 327’), and the carriage (330, 330’) engages the rail for linear travel along the rail in the range of radial travel (see page 13 paragraph 1) of the pedal (403, see page 21).
As modified, Badarneh in view of Bedell,(see claim 2 above)  the rail and leadscrew are within a housing similar to the extent shown in the disclosure of the instant application.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US Patent 8079937 B2, hereinafter Bedell) in view of Badarneh et al. (International Publication WO 2006004430 A2, hereinafter Badarneh).
Bedell discloses the invention as substantially claimed. See above.
Regarding claim 18, Bedell does not disclose wherein electrically adjusting the radial position of the pedal comprises rotating a leadscrew with the electric motor to linearly move the carriage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the step of electrically adjusting the radial position of the pedal as taught by Bedell with rotating a leadscrew with an electric motor as taught by Badarneh to achieve the same results of linearly moving a carriage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gomberg et al. (US 10173094 B2) contains an embodiment of a pedal assembly comprising a carriage and rail that supports a spindle, but is not electrically actuated.
	Benda et al. (US 9248071 B1) contains an embodiment of a pedal assembly comprising a motor, carriage, and leadscrew for linear travel of the carriage, but does not support a spindle.
	Lin (US 9914016 B2) contains an embodiment of a pedal assembly comprising a motor, carriage, leadscrew, and spindle, but the spindle is not radially offset from a rotational axle of the equipment.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784